Citation Nr: 0431798	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-17 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include manifestations of gastroenteritis and 
photosensitivity.

2.  Entitlement to an increased disability rating for 
service-connected bunion of the right foot, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty for training from October 
1977 to March 1978.  She had service under honorable 
conditions from October 10, 1979 to October 9, 1983; her 
service from October 10, 1983 to December 24, 1986 was under 
other than honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).

The veteran testified at a video conference hearing which was 
chaired by the undersigned Veterans law Judge in July 2004.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

Issues not on appeal

Service connection for hypertension was denied by rating 
decision in May 2002.  A notice of disagreement that included 
that issue was received by VA later in May 2002, and a 
Statement of the Case that included entitlement to service 
connection for hypertension was issued in October 2002.  
However, the veteran's substantive appeal later in October 
2002 did not include that issue.  Accordingly, an appeal as 
to the issue of the veteran's entitlement to service 
connection for hypertension has not been perfected, and the 
Board is without jurisdiction to adjudicate it.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The Board notes, however,  that the veteran's testimony at 
her July 2004 video conference hearing again raised the issue 
of the reopening of her claim for service connection for 
hypertension (see hearing transcript, pages 3, 24-33).  
Consequently, the issue is referred to the agency of original 
jurisdiction for appropriate action.  

This appeal was developed as encompassing four issues:  
entitlement to service connection for an increased rating for 
the right foot bunion; and service connection for 
sarcoidosis, gastroenteritis, and photosensitivity.  Based on 
the veteran's testimony at her video conference hearing in 
July 2004 (hearing transcript page 13), it appears that she 
is claiming that the gastroenteritis and photosensitivity are 
manifestation of sarcoidosis and are not separate 
disabilities.  The issues on appeal have therefore been re-
characterized as noted on the title page, with the 
gastroenteritis and photosensitivity being made part of the 
issue of entitlement to service connection for sarcoidosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


REMAND

Reasons for remand

The Board notes that there is some question as to the origin 
of the veteran's sarcoidosis, which was initially diagnosed 
after her discharge from military service.  The veteran 
contends that the current symptomatology of her sarcoidosis 
began in service.  However, it is unclear if the veteran's 
symptoms in service were due to sarcoidosis and, if so, 
whether sarcoidosis initially manifested itself during the 
veteran's honorable period of service, which would warrant 
entitlement to service connection, or during her other than 
honorable period of service, which would not warrant 
entitlement to service connection.  

The veteran testified at the video conference hearing in July 
2004 that her service-connected right foot bunion had gotten 
worse since her most recent VA examination in February 2002 
(hearing transcript page 9) and that she had been treated for 
that disability at the VA Medical Center in Oklahoma City 
since her July 2002 examination (hearing transcript page 6).  
The Board notes that VA treatment records since February 2002 
are not on file.

The Board therefore believes that the recent VA treatment 
records should be obtained, and that the veteran should be 
accorded another VA examination of the foot.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  VBA should request that the veteran 
provide the names and addresses of any 
health care providers who have treated 
her for her service-connected foot 
disability or for symptoms of sarcoidosis 
since February 2002.  After securing any 
necessary authorization, VBA should 
attempt to obtain copies of any pertinent 
treatment records identified by the 
veteran that have not been previously 
secured, to include records of treatment 
at the VA Medical Center in Oklahoma 
City, Oklahoma.  Any such medical records 
so obtained should be associated with the 
veteran's VA claims folder.

2.  The veteran's VA claims folder should 
then be reviewed by a VA physician, who 
should provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that the veteran's claimed 
sarcoidosis was initially manifested or is 
otherwise is related to service.  If the 
reviewer determines that the veteran's 
sarcoidosis is due to service, the reviewer 
should indicate when the sarcoidosis began, 
to include, if possible, a discussion as to 
whether it began during the veteran's 
honorable period of service from October 10, 
1979 to October 9, 1983 or during her other 
than honorable service from October 10, 1983 
to December 24, 1986.  If the reviewer 
determines that the sarcoidosis began in 
service but cannot determine exactly when it 
started, this should be noted.  The rationale 
for each opinion expressed should also be 
provided.  If the reviewer determines that a 
physical examination is required to answer 
the above questions, an examination of the 
veteran should be scheduled.  The reviewer's 
report should be associated with the 
veteran's VA claims folder.

3.  VBA should also arrange for a VA 
examination of the veteran by a physician or 
podiatrist to determine the current nature 
and severity of her service-connected right 
foot disability.  The veteran's VA claims 
folder, including a copy of this REMAND, must 
be made available to and reviewed by the 
examiner.  Any necessary tests or studies, 
such as X-rays, should be conducted, and all 
findings should be reported in detail.  The 
examiner should describe all symptomatology 
due to the veteran's service-connected right 
foot disability, to include any weakness, 
fatigability, incoordination, or flare-ups.  
In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and any functional 
loss associated with pain.  The examiner 
should provide an opinion on the impact of 
the service-connected disabilities on the 
veteran's ability to work.  The rationale for 
each opinion expressed should also be 
provided.  An examination report should be 
prepared and associated with the veteran's VA 
claims folder. 

4.  When the above actions have been 
completed, the veteran's claims of 
entitlement to service connection for 
sarcoidosis and entitlement to an increased 
evaluation for a bunion of the right foot 
should be readjudicated, taking into 
consideration any and all evidence that has 
been added to the record since the last 
adjudicative action.  If either of the 
benefits sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the Case 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



